UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 - Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54031 DC BRANDS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Colorado 20-1892264 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1685 S. Colorado Blvd, Unit S291 Denver, CO 80222 (Address of principal executive offices including zip code) (720) 281-7143 ( Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Number of shares outstanding of the issuer’s common stock as of the latest practicable date: 310,667,572 shares of common stock, $.001 par value per share, as of November 13, 2013.Shares reflect a 1-100 reverse effective October 3, 2013. Transitional Small Business Disclosure Format (Check one): Yes oNo x DC BRANDS INTERNATIONAL, INC. Page PART I.—FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations (Unaudited) 3 Consolidated Statements of Cash Flows (Unaudited) 4 Consolidated Statements of Stockholders' Deficit (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risks 25 Item 4. Controls and Procedures 25 PART II—OTHER INFORMATION Item 1. Legal Proceedings 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mining Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURE 27 ITEM 1. FINANCIAL STATEMENTS DC BRANDS INTERNATIONAL, INC. Consolidated Financial Statements As of Sept 30, 2013 and 2012 (Unaudited) DC Brands International, Inc. Consolidated Balance Sheets As of Sept 30, 2013 and December 31, 2012 Sept 30 December 31 (Unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable - Inventory Prepaid expenses - Total current assets Property and equipment, net - Investments - Total assets $ $ Liabilities Current liabilities Accounts payable $ $ Accrued bonuses Accrued interest payable Accrued liabilities - Related party payable Note payable to former officers Short-term notes payable and current portion of long-term debt(Net of Unamortized Discount of $518,419 as of Sept 30, 2013 and $628,328 as of December 31, 2012) Total current liabilities Long-term debt (Net of Unamortized Discount of $0 as of Sept 30, 2013 and $189,389 as of December 31, 2012) Total liabilities Stockholders' deficit Preferred Stock, $0.001 par value; 25,000,000 shares authorized Series A Preferred Stock, 100,000 shares authorized; shares issued and outstanding - 91,111 shares as of September 30, 2013 and December 31, 2012 91 91 Series B - G Preferred Stock, 100,000 shares authorized; shares issued and outstanding - 60,849 shares as of September 30, 2013 and61,943 shares as of December 31, 2012 61 62 Common Stock, $0.001 par value; 5,000,000,000 shares authorized; shares issued and outstanding - 18,252,654 as of September 30, 2013 and 63,717 as of December 31, 2012 64 Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 2 DC Brands International, Inc. Consolidated Statements of Operations For the Three and Nine Months Ended Sept 30, 2013 and 2012 (unaudited) Three Months Ended Sept 30, Nine Months Ended Sept 30, Net Revenues $
